Appellant was convicted of possessing beer for purpose of sale in dry area and his punishment assessed at confinement in the county jail for thirty days and a fine of $150.
The complaint and information are deemed sufficient to charge the offense.
The testimony, although meager, seems to us to be sufficient, under the law, to sustain the verdict of the jury. No objection to any testimony is brought forward by bills of exception, nor is there any objection to the court's charge for failing to submit to the jury, under an appropriate instruction, appellant's affirmative defense. In the absence of any objection or requested special instruction, no reversible error is shown.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 91